Citation Nr: 1104916	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stressor 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION


The Veteran served on active duty from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Columbia, South Carolina that denied the Veteran's claim of 
entitlement to service connection for PTSD.

The issue of entitlement to entitlement to special monthly 
compensation (SMC) on account of a spouse who requires regular 
aid and attendance (A&A) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over the 
matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty from March 1968 to April 1970, 
including one year of service in Vietnam from October 1968 to 
October 1969.  He claims that he currently has PTSD as a result 
of his active service in Vietnam.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to adjudication of the Veteran's 
claim.  

As an initial matter, the Board acknowledges that recent VA 
treatment records, and a May 2009 letter from Dr. M.T. of the VA 
medical center, reflect that the Veteran has been followed for 
diagnosed PTSD.  See, e.g., VA treatment Record, July 2009.

With regard to the Veteran's stressors, he reports that he 
experienced two stressors during his service in Vietnam, namely:  
(1) that two of his friends he trained with in Fort Jackson and 
served with in Vietnam (one with the first name J., and the other 
with the last name S.) died on bunker 13 sometime around July 28 
-29, 1969, or September 28, 1969, when he was on guard duty, and 
(2) that he witnessed his brother-in-law, F.F., being shot 
("hit") (for which injury the Veteran reported his brother-in-
law received the Purple Heart medal).  The Board notes that the 
Veteran also reported on his November 2008 stressor statement 
that he is the recipient of the Combat Infantryman Badge, see 
November 2008 stressor statement, although the RO subsequently 
requested the Veteran's personnel records, which reflect that his 
military occupational specialty in Vietnam was that of a cook 
(albeit he served in a combat unit) and that he was not awarded 
any combat medals.

While the Board acknowledges that records in the claims file 
reflect that the RO attempted verification of the reported death 
of the Veteran's buddy S. via the internet (via AAD on the 
National Archives website), and that the RO verified that F.F. 
received the Purple Heart medal, there is no record of any 
requests being sent to the Joint Services Records Research Center 
(JSRRC) or any other appropriate source for verification of these 
events and any available information regarding the circumstances 
surrounding these events, which could go to the likelihood that 
the Veteran was present or in close proximity when they occurred.  
The Board notes that the Veteran reported his exact unit (198th 
brigade, 1st Battalion, 6th Infantry, Americal Division), date 
ranges of less than 60 days (July 28-29, 1969 regarding his 
buddies J. and S. who died, and September 8, 1969 for F.F. being 
shot), and he provided names of the servicepersons involved 
(albeit he only provided a first name for one buddy J. and a last 
name for the other buddy S.).  Based thereon, the Board finds 
that a remand is necessary so that the RO can make reasonable 
efforts to verify these stressors through official channels, to 
include attempting to obtain verification through the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(effective July 13, 2010).  See 75 Fed. Reg. 
39,843, 39,852.

2.  Attempt verification of the Veteran's 
claimed stressors through JSRRC and any other 
appropriate channels, including the 
circumstances surrounding (a) the reported 
deaths of his buddies J. and S. sometime 
between July 28 and 29, 1969, and (b) F.F. 
being shot and receiving the Purple Heart 
medal (which the Veteran reports he 
witnessed) sometime around September 8, 1969.  
Please provide copies of this remand, the 
Veteran's November 2008 and March 2009 
stressor statements, and his personnel file 
to the appropriate office from whom 
verification is requested.

3.  If any of the Veteran's reported 
stressors are verified as outlined above, 
schedule the Veteran for a new VA psychiatric 
examination.  Ask the examiner to identify 
all psychiatric disorders.  A diagnosis of 
PTSD under DSM-IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis was 
not made.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should specifically indicate that it 
has been reviewed.  Also, the examiner should 
be asked to elicit a complete history from 
the Veteran.  The examiner must provide a 
complete rationale for all findings.  

As to any other psychiatric disorders 
identified on examination, ask the examiner 
to please provide an opinion as to whether it 
is at least as likely as not that each 
disorder identified is related to service.  
As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



